Citation Nr: 0107137	
Decision Date: 03/09/01    Archive Date: 03/16/01

DOCKET NO.  00-06 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel










INTRODUCTION

The veteran had active military service from March 1951 to 
October 1952. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Washington, 
DC, which denied the veteran's claim seeking entitlement to 
service connection for hearing loss and tinnitus.

The veteran was scheduled for a hearing before a member of 
the Board in April 2001.  However, by letter dated February 
2001, the veteran indicated that he wished to cancel this 
hearing, as he was no longer interested.  


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand is required 
to assure compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107). 

The veteran is claiming service connection for hearing loss 
and tinnitus.  He claims that his hearing loss is due to 
acoustic trauma from standing close to artillery guns being 
shot off.  In light of the fact that the RO denied the 
veteran's claims as not well-grounded and the fact that the 
Veterans Claims Assistance Act of 2000 has eliminated the 
concept of a well-grounded claim, the veteran's claims for 
service connection for hearing loss and tinnitus must be 
remanded.  The veteran should be provided with a VA 
examination that discusses the nature and etiology of any 
hearing loss or tinnitus.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) 
(to be codified as amended at 38 U.S.C. § 5103A).  

On the veteran's March 1998 claim, he indicated that he had 
been treated by Dr. Jaffee and at the Hearing Speech Center.  
However, there is no record in the claims folder that the RO 
attempted to acquire those records (although there is an 
audiogram from the Hearing Speech Center from May 1999, that 
record was submitted by the veteran).  The Court has held 
that the duty to assist the veteran in obtaining and 
developing available facts and evidence to support his claim 
includes the procurement of medical records to which the 
veteran has referred.  Littke v. Derwinski, 1 Vet.App. 90 
(1990).  Accordingly, the RO must attempt to obtain all 
treatment records from Dr. Jaffee and from the Hearing Speech 
Center.  Also, as the veteran claimed in March 1998 that Dr. 
Jaffee told him that his hearing loss was due to acoustic 
trauma, the RO must inform the veteran of his interest in 
obtaining a statement from Dr. Jaffee to the effect that his 
hearing loss was due to acoustic trauma in service.  



Accordingly, this case is REMANDED for the following:

1.  The RO and any physician to whom this 
case is assigned for an examination and/or 
a statement of medical opinion must read 
the entire remand, to include the 
explanatory paragraphs above the numbered 
instructions. 

2.  The RO should take appropriate steps 
to obtain and associate with the claims 
file any copies of VA and private medical 
records regarding the veteran's hearing 
loss and tinnitus that have not already 
been associated with the claims folder.  
In particular, the RO should obtain all 
treatment records from Dr. Jaffee, and 
the Hearing Speech Center.  The RO should 
inform the veteran of his interest in 
obtaining a statement from Dr. Jaffee 
regarding his hearing loss being due to 
acoustic trauma in service.  

3.  The veteran should be scheduled for a 
VA audiological examination.  The 
examiner must thoroughly review the 
claims folder in conjunction with 
evaluating the veteran.  The examiner 
should specifically answer the following 
questions:

a.  Does the veteran have hearing 
loss? 

b.  If the veteran does have hearing 
loss, state a medical opinion as to 
the time of onset of the disorder.  

c.  If the veteran has hearing loss 
that first became manifest after his 
active service, the examiner should 
state, as a matter of medical 
judgment based on the entire record, 
whether it is at least as likely as 
not that the hearing loss is the 
result of acoustic trauma in 
service.

d.  Does the veteran have tinnitus?

e.  If the veteran does have 
tinnitus, state a medical opinion as 
to the time of onset of the 
disorder.

f. If the veteran does have 
tinnitus, state a medical opinion as 
to whether it is at least as likely 
as not that the hearing loss is the 
result of acoustic trauma in service 

All appropriate testing in this regard 
should be accomplished.  A complete 
rationale for any opinion expressed must 
be provided.  If the examiner can not 
answer any of the above questions, he 
should so state.  

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

5.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, appropriate 
corrective action should be taken.  

6.  The RO should readjudicate the 
veteran's claims for service connection 
for hearing loss and tinnitus.  If the 
benefits sought on appeal remain denied, 
the appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.





		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




